t c memo united_states tax_court central pennsylvania savings association and subsidiaries n k a great valley savings bank petitioner v commissioner of internal revenue respondent docket no filed date zachary p alexander and james f podheiser for petitioner thomas m rath for respondent supplemental memorandum opinion tannenwald judge this case is again before us because of differing computations for entry of decision under rule submitted to implement our earlier opinion t c this opinion supplements 104_tc_384 in that opinion we held that petitioner was required to take net operating losses into account in computing additions to its bad_debt_reserve under the percentage of taxable_income method set forth in sec_593 in so doing we upheld such requirement as provided in sec_1 593-6a b vi and vii income_tax regs respondent's computation is based upon the use of the percentage of taxable_income method petitioner's computation for some of the years involved is based upon the use of the experience_method an alternative method permitted by sec_593 respondent objects to petitioner's use of the experience_method on the ground that it raises a new issue not permitted under the principles governing the operation of rule we agree with respondent the prior proceeding herein involved a motion for summary_judgment by each party both motions clearly stated that the only issue remaining in the case was whether net operating losses should be taken into account in determining petitioner's taxable_income for the purpose of utilizing the percentage of taxable_income method at no time either in its pleadings motion papers or briefs did petitioner assert that the experience_method might produce a more favorable result than the percentage all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure of taxable_income method if its position that net operating losses should not be taken into account in computing taxable_income should be rejected and therefore provide the basis for applying the limitation on the addition to the bad_debt_reserve under sec_593 clearly the utilization of the experience_method raises a new issue and one which would require the reopening of the record and the taking of additional evidence raising such an issue clearly is not permissible in a rule proceeding 918_f2d_1251 6th cir affg tcmemo_1986_463 79_tc_933 taxpayer not permitted to use income_averaging raised for the first time in the rule computation after losing the issue of includability of an item in income petitioner attempts to avoid the impact of the foregoing circumstances by two assertions first it asserts that the determination of which of the two methods applies is mechanical and therefore is permitted in a rule proceeding citing 91_tc_265 affd on another issue 875_f2d_377 2d cir in making thi sec_2 sec_593 provides that the addition to the bad_debt_reserve shall not exceed the larger of the amount produced by the percentage of taxable_income and experience methods see also vest v commissioner tcmemo_1995_188 estate of street v commissioner tcmemo_1994_568 and cases discussed therein assertion petitioner overlooks an essential element namely that the mechanical application of the two methods must be preceded by a determination of the factual foundations for determining taxable_income and experience it is the foundation of petitioner's experience that is missing and would need to be supplied in this connection we note that apparently petitioner first utilized the experience_method in certain of the years involved herein in forms which it filed to claim tentative refunds those forms were never submitted in the prior proceeding and were brought to the attention of the court for the first time as attachments to petitioner's objections to respondent's computation for entry of decision moreover in its motion for summary_judgment petitioner represented that it had used the percentage of income_method in filing its tentative refund application ie its forms this representation the following is a quotation from the affidavit of its executive vice president and chief financial officer in support of petitioner's motion for summary_judgment during certain of the taxable years ended date through date petitioner calculated the annual_addition to its reserve for bad_debts under the percentage of taxable_income method provided in sec_593 of the code and deducted such addition in each such taxable_year on its federal_income_tax returns in conjunction with petitioner's filing of its tentative refund applications stemming from its carryback of the nol from the tax_year as well as nols from other tax years to the tax years at issue herein petitioner in redetermining its taxable_income and federal_income_tax for such years recomputed its allowable bad_debt deductions under the percentage of taxable_income method for such affected led to the court's inclusion of such use of the percentage of income_method in its opinion see central pennsylvania savings association v commissioner t c big_number petitioner did not move to revise our opinion under these circumstances the oblique reference to certain of the taxable years see supra note and the mere fact that the forms were filed prior to the issuance of the notice_of_deficiency herein are simply insufficient to sustain petitioner's position second petitioner asserts that it is respondent who is raising the new issue because she did not include the experience_method of calculation in her computation whatever may be the situation where there is an alternative ground for supporting a deficiency we see no reason to impose on respondent after winning the case an obligation to construct a lesser deficiency on a basis other than that represented to the court as the sole issue for decision cf 849_f2d_393 9th cir affg 85_tc_754 we think it was incumbent upon petitioner to raise the use of the experience_method as an alternative basis for calculating the additions to its bad_debt reserves in the event that its position as to the invalidity of respondent's regulations in tax years in accordance with sec_1 6a b vi and vii which requires that taxable_income reflect any nol_carryback before deduction for the addition to the bad_debt_reserve is computed this recomputation resulted in a smaller loan loss reserve deduction respect of the impact of net operating losses on the percentage of income_method was rejected if petitioner had done so respondent and the court would have had an opportunity to consider the appropriateness of a motion for summary_judgment by either party and the possibility that the issue of the validity of respondent's regulations should have been disposed of by way of a motion to sever such issue the long and the short of the matter is that it is simply too late for petitioner to claim the use of the experience_method of calculating the additions to its bad_debt reserves for purposes of computing the deficiencies for the years at issue in view of the foregoing respondent's computation for entry of decision is adopted additionally petitioner's motion to amend its petition to raise the experience_method issue will be denied decision will be entered in accordance with respondent's computation
